Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This action is responsive to the communication filed on 3/7/22.  Claims 1, 8, 15 and 17-20 have been amended. Claims 1-20 are pending.
2.	Applicants' arguments filed 3/7/22 have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-2, 8-9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Elliott et al (U.S. 20020156779 A1 hereinafter, “Elliott”).
8.	With respect to claim 1,
Williams discloses a method for automatically adjusting a Uniform Resource Locator (URL) seed list, the method comprising:
training, using machine learning, an auto-seed model;
crawling for documents based on a seed URL list;
generating relations data from the documents using a Natural Language Processing (NLP) model;
analyzing the relations data using the auto-seed model; and
modifying the seed URL list (Williams [0066], [0089], [0103], [0119], [0221] e.g. [0089] In embodiments, the parser 110 uses a parsing machine learning system 140 to parse the crawled content. In embodiments, the machine learning system is provided with a parser training data set 142 that is created based on human analysis of the crawled content. [0103] Automated discovery may include identifying concepts that are related by using a combination of analysis of a relevant item of text (such as core content of a website, or the content of an ongoing conversation) with an analysis of linking (such as linking of related content). [0119] In operation, the crawling system 202 may seed one or more crawlers 220 with a set of resource identifiers (e.g., uniform resource identifiers (URIs), uniform resource locators (URLs), application resource identifiers, and the like).  A crawler 220 may iteratively obtain documents corresponding to the seeded resource identifier (e.g., an HTML document).  In particular, a crawler 220 may parse the obtained documents for links contained in the documents that include additional resource identifiers.  A crawler 220 may then obtain additional documents corresponding to the newly seeded resource identifiers that were identified from the parsed documents [0221] In some embodiments, the machine learning system 1608 trains and reinforces models (e.g., neural networks, regression-based models, Hidden Markov models, decision trees, and/or the like) that are used by the platform 1600.  The machine learning system 1608 can train/reinforce models that are used in natural language processing [as
training, using machine learning (e.g. machine learning), an auto-seed model;
crawling (e.g. crawler) for documents based on a seed URL list (e.g. seed one or more crawlers 220 with a set of resource identifiers (e.g., uniform resource identifiers (URIs), uniform resource locators (URLs));
generating relations data (e.g. links) from the documents (e.g. documents) using a Natural Language Processing (NLP) model (e.g. machine learning – natural language processing);
analyzing the relations data (e.g. links – parsed documents) using the auto-seed model; and
modifying the seed URL list (e.g. newly seeded resource identifiers identified from the parsed documents)], sentiment and/or tone analysis, workflow efficacy analysis, and the like).
Although Williams substantially teaches the claimed invention, Williams does not explicitly indicate
to predict a usefulness of relationship data;
to predict the usefulness of relationship data generated from the documents;
based on the predicted usefulness of the relationship data.
Elliott teaches the limitations by stating
training an auto-seed model to predict a usefulness of relationship data;
crawling for documents based on a seed URL list;
generating relations data from the documents;
analyzing the relations data using the auto-seed model to predict the usefulness of relationship data generated from the documents; and
modifying the seed URL list based on the predicted usefulness of the relationship data (Elliott [0005] – [0012], [0030], [0039] – [0040], [0073] – [0074] e.g. [0012] A scoring system is used to sort through that index and find the pages the client seems to want. Search engines combine many different factors to find the best matches, including text relevance and link analysis. Link analysis uses the many connections from one page to another to rank the quality and/or usefulness of each page. In other words, if many Web pages are linking to a page X, then page X is considered a high-quality page. Archive Phase [0039] The Archive Phase is the depository for four pieces of information regarding each specific URI parsed. This information comprises the URI, the spatial reference, the confidence in the parsing technique used to identify the spatial reference, and the score. [0074] The robot analyzes hyperlinks. Once seed URLs have been provided to the robot, the robot only harvests links from documents that have been successfully indexed with a spatial reference and which also bears a confidence score above a designated threshold. When linked pages are processed which identify the same spatial reference as that of the linking page, and each linked page has a satisfactory score, their confidence is increased as well as the confidence of the source document for that spatial reference. When multiple pages are discovered to be about the same spatial location, the number of pages is checked against a threshold and the entire site is recorded as about the location and individual page references are dropped from the index [as
training an auto-seed model to predict a usefulness (e.g. usefulness) of relationship data (e.g. link analysis; referring to the instant applicant’s specification [0023]);
crawling (e.g. robot; spider) for documents based on a seed URL list (e.g. seed URLs);
generating relations data (e.g. links) from the documents;
analyzing the relations data (e.g. links) using the auto-seed model to predict the usefulness of relationship data (e.g. usefulness & link analysis; referring to the instant applicant’s specification [0023]) generated from the documents; and
modifying the seed URL list (e.g. seed URLs) based on the predicted usefulness of the relationship data (e.g. the robot only harvests links from documents that have been successfully indexed with a spatial reference and which also bears a confidence score above a designated threshold … removing dead links and adding new pages)]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Williams and Elliott, to provide improved methods and systems that enable, in a single database and system, the development and maintenance of a set of universal contact objects that relate to the contacts of a business and that have attributes that enable use for a wide range of activities, including sales activities, marketing activities, service activities, content development activities, and others, as well as for improved methods and systems for sales, marketing, and services that make use of such universal contact objects (Williams [0003]). 
9.	With respect to claim 2,
	Elliott further discloses wherein modifying the seed URL list comprises removing a seed URL from the seed URL list (Elliott [0005] – [0012], [0030] e.g. [0011] Indexes typically contain words found on millions of Web pages, and are constantly updated by removing dead links and adding new pages. [0030] The size of this database will change as the spider identifies and adds new URI's to the database and removes URI's where no resource is found).
10.	Claims 8-9 are same as claims 1-2 and are rejected for the same reasons as applied hereinabove.
11.	Claims 15-16 are same as claims 1-2 and are rejected for the same reasons as applied hereinabove.

12.	Claims 3-7, 10-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Elliott, and further in view of Starov et al (U.S. 20210120034 A1 hereinafter, “Starov”).
13.	With respect to claim 3,
Although Williams and Elliott combination substantially teaches the claimed invention, Williams does not explicitly indicate wherein modifying the seed URL list comprises expanding the seeds in the seed URL list to include a new seed URL, the new seed URL predicted to produce quality relations data by the NLP model.
Starov teaches the limitations by stating wherein modifying the seed URL list comprises expanding the seeds in the seed URL list to include a new seed URL, the new seed URL predicted to produce quality relations data by the NLP model (Starov [0018], [0027] e.g. The URL frontier manager 103 can delete recrawl URLs or seed URLs to maintain a desired ratio (e.g. 1 to 10) of recrawl URLs to seed URLs.  Alternatively, the URL frontier manager 103 can stop generating seed URLs while the desired ratio is maintained.  Recrawl URLs suspected of malicious cloaking can be deleted based on a likelihood of corresponding to a malicious cloaking web site being below a threshold likelihood. [0027] natural language processing).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Williams, Elliott and Starov, to provide improved methods and systems that enable, in a single database and system, the development and maintenance of a set of universal contact objects that relate to the contacts of a business and that have attributes that enable use for a wide range of activities, including sales activities, marketing activities, service activities, content development activities, and others, as well as for improved methods and systems for sales, marketing, and services that make use of such universal contact objects (Williams [0003]). 
14.	With respect to claim 4,
	Starov further discloses
generating a randomly generated seed URL list; and
selecting the new seed URL from the randomly generated seed URL list (Starov [0012] e.g. Recrawls can be selected randomly, but random recrawl selection selects a high frequency of benign and non-cloaking URLs which wastes recrawling resources).
15.	With respect to claim 5,
	Williams further discloses
generating a search engine generated seed URL list; and
selecting the new seed URL from the search engine generated seed URL list (Urdiales Abstract, [0061] – [0062], [0089], [0119], [0221] e.g. search engine systems; newly seeded resource identifiers).
16.	With respect to claim 6,
	Starov further discloses
generating an extended seed URL list; and
selecting the new seed URL from the extended seed URL list (Starov [0018] e.g. The URL frontier manager 103 maintains the policy 128 (i.e. a set of rules) that dictates what URLs occur in what order in the URL sequences 106.  This policy 128 is a combination of various policies that determine what new ("seed set") URLs to visit, which already seen ("recrawl") URLs to re-visit).
17.	With respect to claim 7,
	Starov further discloses wherein modifying the seed URL list comprises expanding the seeds in the seed URL list to include a new seed URL selected from a combination of a randomly generated seed URL list, a search engine generated seed URL list, and an extended seed URL list (Starov [0012], [0018] e.g. [0012] Recrawls can be selected randomly, but random recrawl selection selects a high frequency of benign and non-cloaking URLs which wastes recrawling resources. [0018] The URL frontier manager 103 maintains the policy 128 (i.e. a set of rules) that dictates what URLs occur in what order in the URL sequences 106.  This policy 128 is a combination of various policies that determine what new ("seed set") URLs to visit, which already seen ("recrawl") URLs to re-visit).
18.	Claims 10-14 are same as claims 3-7 and are rejected for the same reasons as applied hereinabove.
19.	Claims 15-20 are same as claims 3-6 and are rejected for the same reasons as applied hereinabove.

Response to Arguments
20.	On pages 9-10, applicant alleges a link is not relation data.
	Examiner disagrees because:
	As described in Williams [0066], [0089], [0103], [0119], [0221], a link is generated to connect related contents. Therefore, a link is relation data.
Further, in response to applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the entities "President" and "White House" can be connected by the relationship "lives in.") are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification (i.e. the instant applicant’s specification [0019]) are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

21.	Applicant’s remarks and arguments presented on pages 10-12 have been fully considered but they are moot in view of the new grounds of rejection presented in this office action.

Conclusion
22.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SyLing Yen whose telephone number is 571-270-1306.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax and phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100. 






/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
March 24, 2022